Case: 19-30243     Document: 00515841433          Page: 1    Date Filed: 04/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 29, 2021
                                   No. 19-30243
                                                                       Lyle W. Cayce
                                                                            Clerk

   Jason Hinson,

                                                             Plaintiff—Appellee,

                                       versus

   Kyle Martin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:17-CV-260


   Before Owen, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Per Curiam:*
          Jason Hinson was injured when his attempt to flee from police was
   abruptly thwarted by a police K9 named “Rex.” Proceeding pro se, he sued
   the dog’s handler, DeSoto Parish Sherriff’s Deputy Kyle Martin, under 42
   U.S.C. § 1983 for violating his Fourth and Eighth Amendment rights by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30243      Document: 00515841433          Page: 2   Date Filed: 04/29/2021




                                    No. 19-30243


   applying excessive force during his arrest. Martin’s motion for summary
   judgment on the basis of qualified immunity was denied, and he timely filed
   this appeal. We now AFFIRM in part and REVERSE in part.
                        I. Facts and Proceedings
          In February 2016, DeSoto Parish Sheriff’s Deputies, including
   Martin, were informed that Hinson was wanted on a felony arrest warrant for
   armed robbery involving a firearm. He was presumed armed and dangerous,
   according to the warrant; a Crime Stoppers tip also indicated that he was
   likely armed. The tip described his vehicle and indicated that he was likely
   traveling with his pregnant girlfriend, Krystal Grigg. Martin spotted the
   vehicle, identified the driver as Hinson, and pursued. Hinson initially
   accelerated his vehicle to flee, but then pulled over and fled on foot into a
   wooded area. Martin deployed Rex, and both pursued Hinson into the woods.
   After approximately 200 yards, Rex caught Hinson by the arm and took him
   to the ground.
          What happened next is a matter of factual dispute. According to
   Martin, Rex bit Hinson’s right forearm, held on, and thereby took him to the
   ground. Although Martin could see that Rex had hold of Hinson’s right arm,
   he could not see Hinson’s left arm. Instead of calling Rex off Hinson, Martin
   drew his handgun and “held cover on Hinson” until a backup officer could
   assist him in handcuffing and securing Hinson. As soon as backup arrived,
   Martin removed Rex from Hinson’s arm, and Hinson was handcuffed and
   taken into custody without further incident or application of force.
          According to Hinson, however, Rex initially bit him on the wrist, at
   which point he voluntary went to the ground with the canine. Hinson alleges
   he ceased any attempts to escape or resist and submitted to commands from
   that point on. Nonetheless, Martin cursed at him, hit Rex, and gave Rex a
   command that caused Rex to bite Hinson several more times on the upper




                                         2
Case: 19-30243        Document: 00515841433              Page: 3      Date Filed: 04/29/2021




                                         No. 19-30243


   arm. Both while Hinson was being handcuffed and after, deputies, including
   Martin, kicked him in the ribs. While Hinson lay handcuffed on the ground,
   subdued and compliant, Martin yanked on Rex’s choke chain, causing Rex to
   once again bite down on Hinson’s forearm and not let go. The biting stopped
   only when another deputy said, “he’s had enough,” causing Martin to
   remove Rex from Hinson’s arm.
           Hinson sued Martin and DeSoto Sheriff Rodney Arbuckle, requesting
   both monetary damages and injunctive relief (Martin’s removal from the
   force). The district court dismissed all claims against Arbuckle, the claim for
   injunctive relief, and an unlawful search and seizure claim, but did not
   dismiss the Fourth or Eighth Amendment claims against Martin. Arguing
   that Hinson had not produced evidence to substantiate any alleged bite but
   the first, and that the first bite was clearly justified to apprehend a fleeing
   felony suspect who was presumed armed and dangerous, Martin moved for
   summary judgment on the grounds of qualified immunity. The magistrate
   judge recommended denying the motion in its entirety, and the district court
   adopted the recommendation. Martin timely filed this interlocutory appeal.
                              II. Standard of Review
           This appeal is taken under the collateral order doctrine, which permits
   denial of a motion for summary judgment on the basis of qualified immunity
   to be appealed immediately as a final decision under 28 U.S.C. § 1291. 1 See


           1
              We note that Martin also appeals the district court’s decision to treat Hinson’s
   references to state court claims in his response to Martin’s motion for summary judgment
   as a motion to amend the pleadings under Fed. R. Civ. P. 15(a) and to grant such motion.
   Under the circumstances, we have no jurisdiction to review this decision. It is not a final
   order, nor is it an unappealable order so “inextricably intertwined with” or “necessary to
   ensure meaningful review of the appealable order” as to justify pendant appellate
   jurisdiction. Wallace v. Cnty. of Comal, 400 F.3d 284, 291–92 (5th Cir. 2005) (quoting
   Thornton v. Gen. Motors Corp., 136 F.3d 450, 453 (5th Cir. 1998)).




                                               3
Case: 19-30243        Document: 00515841433         Page: 4    Date Filed: 04/29/2021




                                     No. 19-30243


   Mitchell v. Forsyth, 472 U.S. 511, 524–30 (1985). We begin by examining the
   scope of our jurisdiction over this appeal, which is limited to questions of law,
   and does not extend to questions of fact. Winfrey v. Pikett, 872 F.3d 640, 643
   (5th Cir. 2017) (“The district court’s denial of summary judgment is
   immediately appealable ‘to the extent it turns on an issue of law.’ (quoting
   Good v. Curtis, 601 F.3d 393, 397 (5th Cir. 2010)). “[W]e cannot review a
   district court’s conclusions that a genuine issue of fact exists concerning
   whether a defendant engaged in certain conduct.” Walsh v. Hodge, 975 F.3d
   475, 481 (5th Cir. 2020). In short, where the district court has held that there
   is a genuine dispute of material fact, “we have jurisdiction to review the
   materiality of any factual disputes, but not their genuineness.” Escobar v.
   Montee, 895 F.3d 387, 393 (5th Cir. 2018) (quoting Cooper v. Brown, 844 F.3d
   517, 522 (5th Cir. 2016) (internal quotation omitted)).
          Martin’s appeal largely turns on a factual dispute—whether Rex bit
   Hinson more than once, especially whether Martin caused Rex to bite Hinson
   after Hinson had been subdued and handcuffed and no longer posed a threat.
   Martin argues Hinson has failed to support his version of events, and that the
   record, on the whole, “blatantly contradicts Hinson’s story such that it
   should not be considered at all.” Martin invokes the Supreme Court’s
   guidance in Scott v. Harris that “[w]hen opposing parties tell two different
   stories, one of which is blatantly contradicted by the record, so that no
   reasonable jury could believe it, a court should not adopt that version of the
   facts for purposes of ruling on a motion for summary judgment.” 550 U.S.
   372, 380 (2007).
          The Scott Court’s permissive approach to some questions about the
   genuineness of a factual dispute (those involving video footage that blatantly
   contradicts one party’s version of events) does not easily square with the
   ruling in Johnson v. Jones that “a defendant, entitled to invoke a qualified
   immunity defense, may not appeal a district court’s summary judgment order



                                          4
Case: 19-30243         Document: 00515841433               Page: 5      Date Filed: 04/29/2021




                                          No. 19-30243


   insofar as that order determines whether or not the pretrial record sets forth
   a ‘genuine’ issue of fact for trial.” 515 U.S. 304, 319–20 (1995). At least one
   other panel of this court, in a non-precedential opinion, explained how,
   “[j]uridictionally speaking, Scott is problematic, as deciding whose version of
   the facts must be accepted falls squarely within the realm of a dispute as to
   genuineness,” even where the decision is made relatively easy by video
   footage. Fuentes v. Riggle, 611 F. App’x 183, 190 (5th Cir. 2015) (per curiam).
           Fortunately, like the Fuentes court, we “need not pass on whether or
   to what extent such an exception [to Johnson] exists, as Scott is plainly
   inapplicable here.” Id. at 191. There is no video footage plainly contradicting
   one party’s version of events. Photos that Martin claims clearly depict only a
   single bite are far from dispositive. Hinson’s wrist (where he claims Rex
   landed the bite that took him to the ground) is obscured by a bloody rag.
   Hinson’s upper arm (where Martin claims Rex landed the pursuit-ending
   bite, but where Hinson claims Rex bit him after he was handcuffed) shows
   evidence of substantial injury, but not with such clarity that we can count the
   number of tooth imprints and rule out a second or third bite. Further,
   contrary to Martin’s assertion, Hinson’s medical records and the deposition
   of the doctor who treated him are not so clear as to implicate Scott. 2 The
   district court also had before it not only Hinson’s sworn affidavit, but also
   Grigg’s sworn affidavit. She was in the car when Hinson tried to flee from
   police; she saw Hinson as he was led out of the woods in handcuffs. She
   swears in her affidavit that she “observed multiple dog bite injuries to Mr.
   Hinson’s wrist and forearm areas.”




           2
             Hinson’s treating physician, for example, explained in his deposition, when asked
   which version of facts was true, that: “It’s hard to tell. You know, dogs have a lot of teeth,
   so it’s hard to see, tell, you know, how many times he was bit.”




                                                 5
Case: 19-30243      Document: 00515841433           Page: 6   Date Filed: 04/29/2021




                                     No. 19-30243


          We need not—indeed, may not—opine on whether we would have
   found such evidence sufficient to create a genuine issue of material fact had
   we sat in the district court’s place. Rather, we merely acknowledge that this
   case does not present the sort of “visible fiction” the Supreme Court
   directed appellate courts to ignore in Scott. 550 U.S. at 380–81.
          In short, because the Johnson doctrine applies, “we are required to
   accept the truth of the plaintiff[’s] summary judgment evidence, and we lack
   jurisdiction to review the genuineness of those factual disputes that
   precluded summary judgment in the district court.” Kinney v. Weaver, 367
   F.3d 337, 341 (5th Cir. 2004) (en banc). We are limited to reviewing whether
   the facts, as Hinson presents them, can overcome Martin’s claim of qualified
   immunity, which is a question of law that we review de novo. Cooper, 844
   F.3d at 522.
                                III. Discussion
          Because we have no jurisdiction to review the genuineness of factual
   disputes, our review is limited to whether Martin is entitled to qualified
   immunity under Hinson’s version of the facts. Unfortunately for Martin, his
   appeal relies almost entirely on contesting the genuineness of the factual
   dispute. Because we must accept as true Hinson’s allegation that he suffered
   multiple bites, including after he was subdued, handcuffed, and compliant,
   we will evaluate whether Martin is entitled to qualified immunity based on
   the facts as Hinson presents them. Martin justifiably asks us to consider
   Hinson’s claims individually, separating Fourth Amendment claims from
   Eighth Amendment claims and claims related to events that took place during
   Hinson’s apprehension from those that took place after he was subdued.
          To overcome an official’s claim of qualified immunity, a plaintiff must
   be able to prove “facts showing (1) that the official violated a statutory or
   constitutional right, and (2) that the right was clearly established at the time




                                          6
Case: 19-30243      Document: 00515841433           Page: 7   Date Filed: 04/29/2021




                                     No. 19-30243


   of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)
   (internal quotation omitted). We may address these two prongs in either
   order. Pearson v. Callahan, 555 U.S. 223, 236 (2009). “Qualified immunity
   shields from liability all but the plainly incompetent or those who knowingly
   violate the law. Accordingly, qualified immunity represents the norm, and
   courts should deny a defendant immunity only in rare circumstances.”
   Angulo v. Brown, 978 F.3d 942, 948–49 (5th Cir. 2020) (Clement, J.) (internal
   quotations omitted) (quoting Romero v. City of Grapevine, 888 F.3d 170, 176
   (5th Cir. 2018) (Clement, J.)).
                                         A.
          We begin with the relatively simple point that Hinson’s claims are
   properly characterized as arising under the Fourth Amendment, not the
   Eighth Amendment. See, e.g., Graham v. Connor, 490 U.S. 386, 394 (“Where,
   as here, the excessive force claim arises in the context of an arrest or
   investigatory stop of a free citizen, it is most properly characterized as one
   invoking the protections of the Fourth Amendment . . . .”). Hinson’s claims
   arise entirely from the allegation that he was subject to excessive force during
   arrest, which amounts to an unreasonable seizure under the Fourth
   Amendment. The magistrate judge acknowledged this, but nonetheless
   recommended a blanket denial of Martin’s summary judgment motion.
   Martin claims this is error; Hinson did not brief this argument.
          We agree that Hinson’s claims sound in the Fourth Amendment, and
   he has failed to state an Eighth Amendment violation. Hinson has therefore
   failed to overcome Martin’s claim of qualified immunity at the first prong, so
   Martin is entitled to qualified immunity. The district court erred by denying
   summary judgment on Hinson’s Eighth Amendment claim.




                                          7
Case: 19-30243      Document: 00515841433          Page: 8     Date Filed: 04/29/2021




                                    No. 19-30243


                                         B.
          We turn next to Hinson’s Fourth Amendment claims. Hinson is
   proceeding pro se, and his claims are not neatly divided. Construing his
   pleadings generously, he appears to argue that Martin used excessive force
   both, initially, by using Rex to apprehend him and, subsequently, by causing
   Rex to continue biting him after he was subdued, including after he was
   handcuffed. Hinson also alleges that Martin kicked him after he was
   handcuffed. We first consider the force applied to stop Hinson’s flight from
   police, including the initial bite that brought Hinson to the ground.
          To overcome Martin’s qualified immunity defense on the excessive
   force claims, Hinson “must show ‘(1) an injury, (2) which resulted directly
   and only from a use of force that was clearly excessive, and (3) the
   excessiveness of which was clearly unreasonable.’” Poole v. City of Shreveport,
   691 F.3d 624, 628 (5th Cir. 2012) (quoting Ontiveros v. City of Rosenberg, 564
   F.3d 379, 382 (5th Cir. 2009)). The Graham Court counseled that the
   reasonableness of force may be evaluated by looking to factors including (1)
   “the severity of the crime at issue,” (2) “whether the suspect poses an
   immediate threat to the safety of the officers or others,” and (3) “whether he
   is actively resisting arrest or attempting to evade arrest by flight.” 490 U.S.
   at 396. We must be careful to judge the reasonableness of a use of force “from
   the perspective of a reasonable officer on the scene, rather than with the
   20/20 vision of hindsight.” Id. All factors favor Martin.
          This court explained in a similar case that driving under the influence
   is a serious offense, and “[i]f DUI is serious, then a fortiori so is felony
   assault.” Escobar, 895 F.3d at 394. Similarly, a violent felony like armed
   robbery is certainly at least as serious (if not clearly more so) than DUI. The
   first factor favors Martin.




                                         8
Case: 19-30243      Document: 00515841433          Page: 9   Date Filed: 04/29/2021




                                    No. 19-30243


          The second factor, at least through the initial bite and takedown, also
   favors Martin. Although Hinson argues that he was, in fact, unarmed and that
   Grigg had informed officers that Hinson was unarmed as they exited their
   vehicles and began their pursuit on foot, Martin had a reasonable basis for his
   belief that Hinson should nonetheless be treated as armed and dangerous.
   Hinson was suspected of a crime involving a firearm, he was presumed armed
   and dangerous according to the warrant, the Crime Stoppers tip Martin had
   received indicated that Hinson was armed, and Martin was under no
   obligation to blindly accept Grigg’s bare assertion that her boyfriend (and
   father of her unborn child) was unarmed. In other words, Martin reasonably
   believed he was chasing an armed and dangerous fugitive suspected of a
   violent felony through a wooded area, near residences. Martin had adequate
   cause to believe Hinson posed a substantial threat to himself, his fellow
   officers, and bystanders. The second factor favors Martin.
          Finally, as Hinson admits and Grigg confirms, Hinson was actively
   fleeing from police when Martin used Rex to apprehend him. He had
   attempted to evade capture in his vehicle, and subsequently fled on foot into
   a wooded area. The third factor favors Martin.
          Hinson was suspected of a violent felony involving a firearm, was
   presumed to be armed and dangerous, and was fleeing through a wooded area
   where officers could not see him. It was objectively reasonable for Martin to
   deploy Rex to conclude Hinson’s evasion. Hinson has therefore failed to
   establish that Martin violated his Fourth Amendment rights by using Rex to
   apprehend him, and the district court erred by denying Martin summary
   judgment based on qualified immunity as to Hinson’s claims insofar as they
   are based on the initial dog bite that brought him to the ground.




                                         9
Case: 19-30243        Document: 00515841433                Page: 10        Date Filed: 04/29/2021




                                           No. 19-30243


                                                 C.
           Hinson alleges, however—and we must accept for the purpose of this
   appeal—that Martin’s use of force did not cease once Hinson was subdued.
   Instead, Martin ordered Rex to release Hinson and bite him again, including
   after Hinson was handcuffed. Hinson also alleges that Martin kicked him,
   including after he was handcuffed. Merely because a use of force was
   reasonable at the outset of an apprehension does not mean that the continued
   use of force remains reasonable. We must therefore turn to Martin’s alleged
   use of force after Hinson had been subdued. 3
           The first Graham factor (severity of the crime) is unchanged by the
   fact that Hinson had been subdued and handcuffed—he was still being
   apprehended for the serious crime of armed robbery. However, at that point,
   he was no longer fleeing or offering active resistance. He was obeying officer
   commands and, particularly once handcuffed, could not reasonably be
   believed to pose a continuing threat to officers that would justify superfluous
   dog bites. Because Martin maintains that there was only a single bite (and
   relies almost exclusively on appeal on the argument that the district court
   erred by finding a genuine issue of material fact as to whether there were
   subsequent bites—a claim we have no jurisdiction to evaluate), he offers no
   explanation that could justify ordering Rex to bite Hinson after Hinson was
   subdued. The second and third Graham factors therefore indicate that



           3
              We refer broadly to the time “after Hinson had been subdued” because the facts
   are underdeveloped. Hinson alleges, for example, that he was subdued and compliant, but
   not yet handcuffed, when Martin unnecessarily ordered Rex to bite Hinson a second time.
   Martin does not address this allegation or offer any argument in the alternative that could
   justify a second bite. We have no basis in the record to define the precise point at which
   Hinson should be considered to have been fully subdued, so we decline to further divide
   Hinson’s claims into the bite that arrested his flight, bite(s) after he was subdued, but before
   he was handcuffed, and bite(s) after he was handcuffed.




                                                 10
Case: 19-30243     Document: 00515841433            Page: 11   Date Filed: 04/29/2021




                                     No. 19-30243


   Martin’s alleged decision to order Rex to bite Hinson and to personally kick
   Hinson in the ribs after he was subdued was objectively unreasonable. This
   court has also held in the past that “permitting a dog to continue biting a
   compliant and non-threatening arrestee is objectively unreasonable.” Cooper,
   844 F.3d at 524. Hinson has overcome the first prong of the qualified
   immunity analysis by showing facts to support his Fourth Amendment claim
   that his rights were violated when he was subjected to excessive force.
          Martin argues that Hinson has failed to show the injury prong of an
   excessive force claim because he has only put forth evidence of a single bite.
   This argument is unavailing. Hinson argues that the initial bite that took him
   down (the reasonable application of force) was to his wrist, and that
   subsequent bites were to his upper arm. Regardless of whether Hinson has
   successfully shown that his wrist was injured, he has clearly shown that his
   forearm was. The photos Martin points to show substantial damage to the
   upper forearm, as do all of the medical records. The subsequent bites to the
   forearm clearly caused significant injury.
          As to the kicks, although the injury caused by allegedly excessive force
   “must be more than de minimis,” Hanks v. Rogers, 853 F.3d 738, 744–45 (5th
   Cir. 2017), “the extent of injury necessary to satisfy the injury requirement
   is directly related to the amount of force that is constitutionally permissible
   under the circumstances,” Alexander v. City of Round Rock, 854 F.3d 298, 309
   (5th Cir. 2017) (Clement, J.) (internal quotations omitted). “Any force found
   to be objectively unreasonable necessarily exceeds the de minimis threshold,
   and, conversely, objectively reasonable force will result in de minimis injuries
   only.” Id. (internal quotations omitted). “[E]ven relatively insignificant
   injuries and purely psychological injuries will prove cognizable when
   resulting from an officer’s unreasonably excessive force.” Id. (internal
   quotations omitted). Thus, the relatively minor injury (pain) that Hinson
   alleges resulted from being kicked, when examined in the context of a



                                          11
Case: 19-30243     Document: 00515841433            Page: 12   Date Filed: 04/29/2021




                                     No. 19-30243


   subdued, handcuffed, and compliant arrestee, may suffice to meet the injury
   element of an excessive force claim, if objectively unreasonable.
          Turning to the second prong, whether the right was clearly established
   at the time, we are mindful of the obligation “not to define clearly established
   law at a high level of generality.” al-Kidd, 563 U.S. at 742. Instead, for Hinson
   to prevail on the second prong of the qualified immunity test, “we must be
   able to point to controlling authority—or a robust consensus of persuasive
   authority—that defines the contours of the right in question with a high
   degree of particularity.” Morgan v. Swanson, 659 F.3d 359, 371–72 (5th Cir.
   2011) (internal quotations omitted). That said, “a case directly on point” is
   not required. Id. at 372 (quoting al-Kidd, 563 U.S. at 741). Rather, “[t]he
   central concept is ‘fair warning.’” Cooper, 844 F.3d at 524 (quoting Morgan,
   659 F.3d at 372). If, given existing law, “every reasonable official” would
   realize that the conduct at issue constituted excessive force for Fourth
   Amendment purposes, then the right is clearly established. al-Kidd, 563 U.S.
   at 741 (internal quotation omitted).
          Although Martin is correct that Hinson has not pointed us to a directly
   on-point case of excessive force by way of canine bites in the Fifth Circuit
   that predates this incident, this is not dispositive. “Lawfulness of force . . .
   does not depend on the precise instrument used to apply it. Qualified
   immunity will not protect officers who apply excessive and unreasonable
   force merely because their means of applying it are novel.” Cooper, 844 F.3d
   at 525. Although the Cooper opinion was not published until almost a year
   after the events at issue here, it is nonetheless helpful, because the Cooper
   panel had no difficulty finding that an officer had “‘fair warning’ that
   subjecting a compliant and non-threatening arrestee to a lengthy dog attack
   was objectively unreasonable” at least as early as 2013. Id. The Cooper court
   was also able to point to a robust consensus of opinion that an unnecessary or




                                          12
Case: 19-30243     Document: 00515841433            Page: 13    Date Filed: 04/29/2021




                                     No. 19-30243


   unnecessarily prolonged dog bite was unconstitutional. Id. at 525–26
   (discussing cases from the Sixth, Ninth, and Eleventh Circuits).
          The law was also clearly established before February 2016 that,
   generally speaking, “once a suspect has been handcuffed and subdued, and
   is no longer resisting, an officer’s subsequent use of force is excessive.”
   Carroll v. Ellington, 800 F.3d 154, 177 (5th Cir. 2015); see also Ramirez v.
   Martin, 716 F.3d 369, 378–79 (5th Cir. 2013) (tasing a suspect after he has
   ceased resisting and is handcuffed is clearly excessive); Bush v. Strain, 513
   F.3d 492, 500–02 (5th Cir. 2008) (slamming a handcuffed and non-resisting
   suspect’s head against a car is clearly excessive). This well-established
   general principle—that harsh force should not be applied to a handcuffed,
   compliant suspect—is enough to give an officer “fair warning” that ordering
   a dog to inflict a severe bite wound or kicking a handcuffed and compliant
   suspect without cause violates the suspect’s Fourth Amendment rights.
                                 IV. Conclusion
          Because Hinson has not stated a violation of his Eighth Amendment
   rights, the district court erred in denying Martin summary judgment on the
   basis of qualified immunity as to Hinson’s Eighth Amendment claim. The
   district court also erred in denying Martin summary judgment on the basis of
   qualified immunity as to Hinson’s Fourth Amendment excessive force
   claims to the extent they rely on Martin’s conduct in apprehending Hinson,
   before Hinson was subdued. However, taking Hinson’s version of the facts
   to be true, the district court did not err in finding that a jury could reasonably
   conclude that ordering Rex to continue biting Hinson after he was subdued,
   and kicking him after he was handcuffed, constituted excessive force in
   violation of Hinson’s Fourth Amendment rights. We AFFIRM in part, and
   REVERSE and REMAND in part.




                                           13